FILED
                           NOT FOR PUBLICATION                                AUG 13 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LIONEL GARCON;                                   No. 11-17764
MARIE C. GARCON,
                                                 D.C. No. 2:10-cv-01006-GMS
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

UNION PACIFIC RAILROAD
COMPANY; ALBERTO HERNANDEZ,
employee; TODD C. WALTERS,
employee; LUIS DE LA CRUZ, employee,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                           Submitted August 11, 2014**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SILVERMAN and CLIFTON, Circuit Judges, and WATSON, District
Judge.***

      For the reasons stated in the district court’s order, we AFFIRM.




       ***
             The Honorable Derrick Kahala Watson, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.

                                        2